Citation Nr: 9904464	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-33 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bronchial asthma to 
include the question of whether it was a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969, 
including service in Vietnam.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1997 that denied the claimed benefits.  It 
is noted that the issue certified for appeal was listed as 
service connection for bronchial asthma as a result of 
herbicide exposure; however, it is clear that the veteran has 
also presented the case on the basis of direct incurrence of 
the claimed disability during service and the RO has also 
denied the claim on the basis it was not incurred or 
aggravated in service.  Accordingly, the Board will also 
consider the question of direct service incurrence. 


FINDINGS OF FACT

1. The claim for service connection for bronchial asthma to 
include the question of whether it was a result of 
exposure to herbicides is not accompanied by any medical 
evidence to support the claim.

2. The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for bronchial asthma, to 
include the question of whether it was a result of exposure 
to herbicides is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
diagnosis of bronchial asthma.  The veteran denied ever 
having had asthma on his pre-induction examination report in 
February 1966.  The veteran did cite shortness of breath 
after exercise on the same report.  Service medical records 
during the veteran's service show treatment for a chest cold 
in November 1966, and for a cough in March 1968, but no 
mention is made of any type of asthma.  There is also no 
mention of asthma in his separation examination report from 
February 1969.

Private medical records indicate that the veteran was 
hospitalized in February 1971 for breathing problems and 
coughing.  A report by T.G. Abell, M.D. states that the 
veteran had been treated at intervals and had been given 
corticosteroid injections.  Breath sounds were evaluated as 
"somewhat distant," with "Marked wheezes throughout both 
lung fields.  Moderate sprinkling of rhonchi throughout both 
lung fields."  The impression given was of bronchial asthma. 

VA medical records show that the veteran was treated for 
bronchial asthma in August and September 1971.  During the 
August examination, slight wheezing and sibilant rales in 
both lower lung fields were observed.  Due to dyspnea and 
wheezing, the veteran was diagnosed with mild bronchial 
asthma.

Another report from Samuel Stone, M.D., dated in July 1997, 
states that he had been treating the veteran "for some time 
now."  Dr. Stone stated that the veteran had "a history of 
Asthma for which he [had] been receiving continuous treatment 
for his condition."  The dates 1970 to 1997 were written on 
the typewritten page.

A personal hearing was held at the RO in June 1998.  The 
veteran testified that he had walking pneumonia followed by 
an acute attack of bronchial asthma sometime in 1969, 1970, 
or 1971.  The veteran stated that he did not receive 
treatment for asthma or bronchial problems during active duty 
service, but did have a chest cold that lasted three weeks.  
The veteran further testified that after separation from 
service he was treated at the VA facility in Columbia, South 
Carolina, for 30 days for bronchitis or asthma, and that this 
treatment occurred sometime around 1970. 

The veteran further stated that since treatment at the VA in 
1970 he had sought treatment from private physicians for 
symptoms that usually occurred in the early spring or late 
fall.  The veteran testified that he was first treated by Dr. 
Abell, around 1971 or 1972, and since then has been treated 
by Dr. Stone.  According to the veteran, the symptoms usually 
arose after sudden changes in temperature, and led to 
congestion for which he took medicine.  The veteran also 
noted that he was a combat engineer in Vietnam, and his 
representative alluded to exposure to herbicides.   

Analysis

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to VA to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The VA 
benefit system requires more than just an allegation, a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  When the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 708 (1990).  A claimant would not meet 
this burden merely by presenting lay testimony, including his 
own, since lay persons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded. Tirpak v. 
Derwinski, 2 Vet. App. 611.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be established when all 
the evidence of record, including that pertinent to service 
connection, demonstrates that the veteran's current 
disability was incurred in service. 38 C.F.R. § 3.303(d) 
(1998).

The veteran's active duty included service in Vietnam during 
the Vietnam Era and he contends that he was exposed to Agent 
Orange and/or other herbicide agents during that period of 
time and, as a result, has developed bronchial asthma.  

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be presumed due to 
association or exposure to herbicide agents. 38 C.F.R. § 
3.309(e) (1998).  The specific diseases are chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with a herbicide 
agent, exposure to a herbicide agent will be presumed.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to a herbicide agent and resolved within 
two years of the date of onset. 

However, the claimed condition, bronchial asthma, is not 
among the diseases listed at § 3.309(e), and no physician has 
indicated that the veteran's breathing problems 

are due to any type of respiratory cancer or other disease 
listed at § 3.309(e).  Therefore, no presumption applies.

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for his bronchial asthma if it can be 
shown that this disorder had its onset in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).  In a more recent case, the 
United States Court of Veterans Appeals held that without the 
benefit of presumptive service connection the veteran is 
obligated to submit an otherwise well-grounded claim.  See 
Tidwell v. West, 11 Vet. App. 242 (1998).

With this in mind, it should be noted that the veteran's 
service medical records are negative for any complaints, 
findings and/or diagnosis of bronchial asthma.  The veteran's 
representative has pointed to the veteran's pre-induction 
examination in February 1966, where the veteran reported a 
history of shortness of breath after exercise, in order to 
show that the veteran had this condition while in service.  
Veterans are considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury of disease 
existed prior thereto.  38 C.F.R. § 3.304(b).  However, the 
recording of a history of a pre-existing condition at the 
entrance examination, including the veteran's account of a 
prior condition, is not enough to establish a preexisting 
condition.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 
238 (1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  
Furthermore, despite the veteran's report of shortness of 
breath at his entrance examination, no asthma was found upon 
examination.  Therefore, the veteran is presumed to have been 
in sound condition in this regard when he entered active 
service.  

The veteran also has not shown that he had bronchial asthma 
when he left active duty.  On the veteran's February 1969 
medical examination for service separation, a clinical 
evaluation of the veteran identified no bronchial or other 
type of asthma.  

The only records of an in-service injury or disease relating 
to the veteran's breathing concerns a chest cold in November 
1966 and a cough and congestion in March 1968;  however, no 
sign of chronic respiratory problems was noted at the time of 
the veteran's separation examination. 

The veteran's mother in her statement, and the veteran in 
written statements and hearing testimony, generally assert 
that the veteran never had any breathing problems before he 
was exposed to herbicides in Vietnam.  However, as laymen, 
the veteran and his mother are not qualified to offer 
opinions as to the date of onset and/or etiology of his 
illness; such statements would only be probative if proffered 
by a witness qualified as an expert. See Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992) which also quoted Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992) (holding that lay 
persons are not qualified to provide a probative diagnosis on 
a medical question). 

Most importantly, the veteran has not submitted any medical 
evidence linking his bronchial asthma to his time in service, 
including exposure to herbicides, and all of the available 
evidence indicates that these health problems arose after 
separation.  The veteran's 1969 separation examination found 
no evidence of asthma, and the first recorded diagnosis of 
asthma occurred in February 1971, two years after the 
veteran's separation from service.  When claiming entitlement 
to VA benefits, a claimant must submit evidence to justify a 
belief that such a claim is well grounded. Grottveit v. 
Brown, 5 Vet. App. 91 (1993). In this case, there is no 
competent evidence that the veteran's bronchial asthma was 
either manifested in service or immediately thereafter, or 
resulted from exposure to a herbicide agent, including Agent 
Orange.

While the veteran hypothesizes as to the etiology of his 
bronchial asthma, it should be noted that his hypothesis as 
to the etiology of these disorders is not credible, 
particularly when not supported by any medical authority.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  The claim 
is not plausible.  In view of the above, the veteran's claim 
is not well grounded and must be denied.


ORDER

In the absence of a well-grounded claim, service connection 
for bronchial asthma, to include the question of whether it 
was a result of exposure to herbicides, is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


